UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7902



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE THOMAS JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:00-cr-00607-CWH)


Submitted: February 15, 2007              Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eddie Thomas Jackson appeals a district court order

denying his motion to compel the Government to file a Federal Rules

of Criminal Procedure Rule 35(b) motion.     We have reviewed the

record and the district court’s order and affirm for the reasons

cited by the district court.    See United States v. Jackson, No.

4:00-cr-00607-CWH (D.S.C. Oct. 26, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -